PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Myia Labs, Inc.
Application No. 16/844,295
Filed: 9 Apr 2020
For ELECTRICAL ACTIVITY SENSOR WITH IMPROVED TEMPORAL AND SPATIAL ELECTRODE CONFIGURATION
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed July 6, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application.  The priority claim has been set forth in a concurrently-filed corrected Application Data Sheet (ADS).  

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on July 6, 2021, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application. 

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Office records show the associated petition fee has been received.  The petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.78(c)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.78(c)(3), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.78(c)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

On July 6, 2021, a corrected ADS which properly identifies the provisional application for which priority is claimed, a RCE and the required fee, the required petition fee, and a statement that is being construed as the statement required by 37 C.F.R. 
§ 1.78(c)(3) were received.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so the RCE can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).